         Case 1:21-mj-00460-RMM Document 21 Filed 08/20/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                  :
UNITED STATES OF AMERICA                          :
                                                  :
        v.                                        :          CASE NO. 21-mj-460
                                                  :
KEVIN DOUGLAS CREEK,                              :
             Defendant                            :
                                                  :

                                             ORDER

        Upon review of the Stipulated Motion to Continue and to Exclude Time Under the Speedy

Trail Act, it is hereby

        ORDERED that the Motion is GRANTED; it is further

        ORDERED that the Status Hearing currently scheduled for August 24, 2021 be continued

to October 18, 2021 at 3:00 p.m. before Magistrate Judge Harvey; and it is further

        ORDERED that the time between August 24, 2021 and October 18, 2021 shall be excluded

from calculation under the Speedy Trial Act. The Court finds that the ends of justice served by

the granting of such continuance outweigh the best interests of the public and Defendant in a

speedy trial, as the continuance will provide the parties with additional time to further engage in

the discovery process, will give the parties time for effective preparation, and will facilitate the

parties negotiations toward a resolution of this matter.

                                                                                2021.08.20
                                                                                12:08:45
                                                                                -04'00'
                                                               ____________________________
                                                               Robin M. Meriweather
                                                               United States Magistrate Judge
